Case 8:19-cv-01895-CEH-CPT Document 291 Filed 07/16/20 Page 1 of 3 PageID 4362




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 WYNDHAM VACATION OWNERSHIP,
 INC., et al.,

                Plaintiffs,                              Case No. 8:19-cv-1895-T-36CPT

 v.

 THE MONTGOMERY LAW FIRM, LLC,
 et al.,

             Defendants.
 ___________________________________/

                                              ORDER

        This matter is before the Court on Plaintiffs’ Motion for Entry of Default as to Defendants

 Principal Transfer Group, LLC; Atlas Vacation Remedies, LLC; and CLS, Inc. (Doc. 250).

 Principal Transfer Group, LLC; Atlas Vacation Remedies, LLC; and CLS, Inc. (collectively

 “Defendants”) have not filed a response to the motion, and the time to do so has elapsed.

        In their motion, Plaintiffs, Wyndham Vacation Ownership, Inc.; Wyndham Vacation

 Resorts, Inc.; Wyndham Resort Development Corporation; Shell Vacations, LLC; SVC-WEST,

 LLC; SVS-Americana, LLC; and SVC-Hawaii, LLC (collectively, “Plaintiffs”), move for an order

 directing the entry of a default against Defendants as a result of Defendants’ failure to comply with

 this Court’s Order. (Doc. 250). On February 3, 2020, the Court entered an Order allowing Robert

 Ward, Esq., Coleman Watson, Esq., and Leila Leitner, Esq. to withdraw as counsel for Defendants

 and Jason Hemingway, who owns or operates the Defendants. (Doc. 244) (“Order”). The Order

 required that Ward, Watson, and/or Leitner provide a copy of the Order to Hemingway and

 Defendants on or before February 4, 2020, and file a notice confirming delivery. Id. ¶ 1. On

 February 4, 2020, Attorney Ward filed a notice confirming that the Order was provided to
Case 8:19-cv-01895-CEH-CPT Document 291 Filed 07/16/20 Page 2 of 3 PageID 4363




 Hemingway and Defendants. (Doc. 245). The Order required that on or before February 14, 2020,

 Defendants advise the Court in writing of the name, business address, email address, and telephone

 number of successor counsel. (Doc. 244, ¶ 3).         Because corporations and limited liability

 companies cannot proceed pro se, the Court warned Defendants that their failure to obtain

 successor counsel may result in a default being entered against them. Id.

          “The rule is well established that a corporation is an artificial entity that can act only

 through agents, cannot appear pro se, and must be represented by counsel.” Palazzo v. Gulf Oil

 Corp., 764 F.2d 1381, 1385 (11th Cir. 1985). To date, Defendants have failed to notify the Court

 that successor counsel has been retained, no counsel has filed an appearance on behalf of these

 Defendants, and Defendants have not otherwise responded or sought an extension of time to obtain

 successor counsel. As such, default is appropriate pursuant to Rule 55(a). See Compania

 Interamericana Export-Import, S.A. v. Compania Dominicana de Aviacion, 88 F.3d 948, 951–52

 (11th Cir. 1996) (upholding default upon corporation for failure to obtain counsel).

          Accordingly, is it hereby ORDERED:

          1.     Plaintiffs’ Motion for Entry of Default as to Defendants Principal Transfer Group,

 LLC; Atlas Vacation Remedies, LLC; and CLS, Inc. (Doc. 250) is GRANTED.

          2.     The Clerk of Court is directed to enter a DEFAULT against Defendants Principal

 Transfer Group, LLC; Atlas Vacation Remedies, LLC; and CLS, Inc.

          3.     Plaintiffs’ counsel is directed to promptly serve a copy of this Order upon

 Defendants Principal Transfer Group, LLC; Atlas Vacation Remedies, LLC; and CLS, Inc. at their

 last known address and file a notice of compliance with same within 10 days from the date of this

 Order.




                                                  2
Case 8:19-cv-01895-CEH-CPT Document 291 Filed 07/16/20 Page 3 of 3 PageID 4364




        DONE and ORDERED in Tampa, Florida on July 16, 2020.




 Copies to:
 Counsel of Record
 Unrepresented Parties




                                          3
